Citation Nr: 1424596	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to December 1991.  The Veteran was also a member of the Army National Guard.  From January 1998 to September 1988, he had 26 days of inactive duty for training.  Post December 1991, he had 58 days of active duty for training from March to May 1992.  He also had additional periods of inactive duty for training with the Army National Guard until his discharge in January 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2009.  A transcript of the hearing is associated with the claims file.

When this claim was before the Board in January 2010, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no current psychiatric disorder is etiologically related to service.



CONCLUSION OF LAW

A psychiatric disability, claimed as posttraumatic stress disorder (PTSD), was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in an April 2008 letter, prior to the June 2008 initial adjudication of the claim.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard, the Board notes that VA has obtained the Veteran's service treatment records and relevant post-service treatment records.  In addition, the RO afforded the Veteran an appropriate VA PTSD examination in April 2008.  The VA examiner determined that the Veteran does not meet the diagnostic criteria for PTSD and properly supported this conclusion.  In an August 2008 statement, the Veteran contended that the VA examination was inadequate because a civilian could not diagnose a combat veteran's symptoms and the examiner was not able to relate to anxieties specific to African American experiences.  However, the April 2008 VA examiner adequately reviewed the claims file and evaluated the Veteran based on a clinical interview and psychiatric testing that were determined to be valid and the detailed report includes the Veteran's service and psychiatric treatment history.  The Board finds the report of the VA medical examination adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, in compliance with a January 2010 Board remand, VA requested verification of the Veteran's active service prior to 1988 and after 1991 in the Army National Guard.  In March 2010, the Veteran's service personnel records and statements of the Veteran's retirement points, with dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), were received.  A notation reported that all available service treatment records for the Veteran had already been furnished in April 2008.  Therefore, the Board finds that there has been substantial compliance with the October 2011 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any other outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claim.

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries for VA compensation purposes.   38 C.F.R. § 3.303(c). 

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as outlined in 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In March 2008, the Veteran submitted a claim asserting that he had PTSD due to active service in the Gulf War.

The Veteran's DD Form 214 indicates the Veteran was awarded the Southwest Asia Service Medal and a Combat Infantryman Badge.  The Veteran's service treatment records are negative for evidence of any psychiatric disorder.

VA treatment records from April 2001 to March 2008 document treatment for alcohol and substance abuse and psychiatric symptoms.  The Veteran first sought VA mental health treatment in April 2001, reporting cocaine and marijuana use after service in the National Guard around 1996 and of being discriminated against since high school.  The impression was adjustment disorder with anxiety and depression and rule out paranoid personality, in recovery from drug dependence.  A July 2003 VA treatment record notes no evidence of PTSD, but that the Veteran reported, "feelings of valuelessness and being without a purpose in his life since leaving the military."

In a February 2005 VA substance abuse treatment program assessment, the Veteran reported alcohol and marijuana use prior to military service with additional crack cocaine use around age 30.  Upon admission, he also reported symptoms of depression.  The Veteran received a diagnostic impression of chronic alcohol dependence, cannabis dependence, cocaine dependence, and episodic nicotine abuse with relapse history.  A PTSD screening was negative.

From January 2008 to February 2008, the Veteran participated in a VA in-patient treatment program after being assessed with continuous marijuana abuse, cocaine dependence, alcohol dependence, and depressive disorder not otherwise specified.

In March 2008, the Veteran was engaged in a VA recovery treatment program.  A history of bipolar disorder with depression, polysubstance abuse, alcohol abuse, marijuana abuse, and cocaine abuse was noted.

In an April 2008 VA examination, the Veteran described himself as a loner in high school who completed some college, then moved to Las Vegas and enlisted in the United States Army Reserves.  The Veteran reported deployment to Iraq from 1990 to 1991, with a military occupational specialty of light infantry mortar man.  He recounted experiencing incoming artillery rocket and mortar fire and seeing dead bodies and seriously injured people.  The Veteran reported two stressful events in service; he was ordered to remain in a foxhole overnight and flew in a helicopter that he believed was going to crash.  The Veteran reported working in numerous occupations after separation from the National Guard in 1996, and that he had little tolerance for people he believed were mistreating or taking advantage of him.  The Veteran was unmarried and "socially isolated," with four reported arrests for driving under the influence, second-degree robbery, and tampering with evidence for disposing of drugs in a police pursuit.  The Veteran reported substance abuse of alcohol and marijuana as a teenager and denied any psychiatric difficulty prior to military service.  The Veteran also recounted an extensive history of polysubstance and alcohol abuse, and he noted that during military service in Germany, around 1988 to 1990, he experienced black outs.  He stated that "he began experiencing symptoms of depression after a lengthy period of alcohol dependence sometime after military service."  

The Veteran reported symptoms of irritability, depression, hypersomnia, decreased motivation, feelings of hopelessness, and prior anger control problems.  The April 2008 VA examiner's review of testing results revealed that the Veteran had symptoms of depression and mild paranoia consistent with the evaluation, but the Veteran's, "report of his symptoms was much greater than would have been expected given his presentation."  The examiner determined that the Veteran was over-reporting on all objective measures and his report of symptoms was greater than what was expected according to the evaluation.  

The examiner opined that the Veteran did not have symptoms consistent with PTSD based on the Veteran's presentation at the evaluation, objective testing measures, and review of prior VA treatment notes.  In support of the opinion, the examiner noted that the Veteran did not meet diagnostic criteria for PTSD because there lacked a criterion A stressor and symptoms indicative of criterion B or consistent with criterion C and D.  The VA examiner determined the Veteran did not report a stressor because the Veteran generally described his experiences in Iraq as "uneventful," and a helicopter incident was not re-experienced and the Veteran did not present with symptoms of hypervigilance, hyperarousal, avoidance of memories, intrusive thoughts, or irritability related to his time in the military.  Rather, the VA examiner provided a diagnostic impression of depressive disorder, not otherwise specified, mild, unrelated to military service, alcohol dependence in early full remission per Veteran's report, unrelated to military experiences, polysubstance dependence in early full remission per Veteran's report, unrelated to military experiences, and antisocial personality traits.  The VA examiner noted the Veteran's four instances of drug and alcohol rehabilitation in 2003, twice in 2005, and in 2008, when opining that the Veteran's extensive history of alcohol, cocaine, and cannabis dependence resulted in his chronic depression.  

In an August 2008 PTSD stressor statement, the Veteran reported symptoms of PTSD, mood disorder, and depression began after he returned from Iraq in 1991.  The Veteran reported multiple scud attacks, chemical detection alerts, artillery fire, and mental stress from environmental elements.  He reported experiencing anxiety feeling angry and hopeless due to adversity when he returned from deployment.

In a September 2009 Board hearing, the Veteran testified that he was exposed to scud attacks and heavy artillery and was downwind from exploding chemical storage areas in Iraq.  He reported anxiety and fear of combat upon return which had a lasting affect and resulted in self-medication with alcohol.  In the National Guard, the Veteran reported feeling disrespected due to lack of room for advancement and used drugs and alcohol.  The Veteran noted that he did not seek psychiatric treatment in the National Guard, and all treatment began in 2000.

After careful review of the record, the Board concludes that service connection is not warranted for a psychiatric disability, claimed as PTSD.

As an initial matter, medical evidence first documents treatment and diagnoses for a psychiatric disability in 2001, about five years after the Veteran's separation from the National Guard.  This chronology was confirmed by the Veteran's testimony before the Board that he did not seek treatment until around 2000.  

In relation to an April 2008 diagnosis of antisocial personality traits, the Board notes that personality disorders are not diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  

Additionally, the evidence of record, to include VA treatment records from April 2001 to March 2008, and an April 2008 VA examination report, fails to show that PTSD has been present during the period of this claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to the Veteran's current diagnosis, the Board concludes that the Veteran's depressive disorder not otherwise specified is not etiologically related to service.  The Board finds the April 2008 VA examiner's opinion that the Veteran's current psychiatric disability was not related to service but resulted from chronic alcohol and polysubstance abuse to be probative evidence against the claim.  The examiner reviewed the Veteran's claims file and provided a complete rationale for the opinion that the Veteran's psychiatric symptoms and various post-service diagnoses were unrelated to the Veteran's military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.).  Further, the examiner's opinion is supported by findings from psychometric testing.  

The Board acknowledges that the Veteran is able to observe some of his symptoms, such as feelings of hopelessness, irritability, depression, hypersomnia, and decreased motivation; however, the Board notes that he does not possess the medical expertise required to determine whether his psychiatric symptoms are causally related to active service.  Although the Veteran might sincerely believe that his claimed disability is related to in-service incidents, he is not competent to provide an opinion linking his current psychiatric disability to military service.  VA treatment records outlining the Veteran's medical history document the Veteran's treatment for alcohol and polysubstance dependence but do not provide any medical evidence that the Veteran's symptoms of depression were related to service.  No competent evidence in the record links the Veteran's depressive disorder to service.  

The Board acknowledges that evidence of record also indicates the Veteran's alcohol dependence may have begun or worsened in service.  However, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301(a) (2013).  A substance abuse disability may only be service connected if it was acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The evidence does not suggest that the substance abuse was acquired as a symptom of, or secondary to, a psychiatric disability.  Further, the Veteran is not service-connected for a psychiatric disorder.  Rather, the evidence specifically indicates substance abuse caused the Veteran's psychiatric symptoms and diagnosis of depressive disorder not otherwise specified.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.


ORDER

Service connection for a psychiatric disability, claimed as PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


